EXHIBIT 1 TRANSACTIONS DURING THE PAST 60 DAYS The Reporting Persons engaged in the following transactions in shares of Common Stock of the Company during the past 60 days.Such transactions involved the sale of shares on the NASDAQ Global Select Market.The prices reported below reflect the weighted average sale price of the shares of Common Stock sold on the relevant date.The Reporting Persons hereby undertake to provide upon request to the SEC staff full information regarding the number of shares and prices at which each transaction was effected. Date Type Price Shares 9/1/20111 Sale 9/14/20112 Sale 9/15/20113 Sale 9/26/20114 Sale 9/27/20115 Sale 9/28/20116 Sale 9/29/20117 Sale 9/30/20118 Sale 10/3/20119 Sale 10/4/201110 Sale 10/5/201111 Sale 10/6/201112 Sale 10/7/201113 Sale 10/10/201114 Sale 10/11/201115 Sale 1 This transaction was executed in multiple trades at prices ranging from $5.12 - 5.27. 2 This transaction was executed in multiple trades at prices ranging from $5.00 - 5.12. 3 This transaction was executed in multiple trades at prices ranging from $5.08 - 5.13. 4 This transaction was executed in multiple trades at prices ranging from $5.00 - 5.05. 5 This transaction was executed in multiple trades at prices ranging from $5.10 - 5.20. 6 This transaction was executed in multiple trades at prices ranging from $5.14 - 5.19. 7 This transaction was executed in multiple trades at prices ranging from $5.00 - 5.18. 8 This transaction was executed in multiple trades at prices ranging from $5.10 - 5.11. 9 This transaction was executed in multiple trades at prices ranging from $5.00 - 5.02. 10 This transaction was executed in multiple trades at prices ranging from $5.00 - 5.18. 11 This transaction was executed in multiple trades at prices ranging from $5.16 - 5.21. 12 This transaction was executed in multiple trades at prices ranging from $5.05 - 5.10. 13 This transaction was executed in multiple trades at prices ranging from $5.00 - 5.06. 14 This transaction was executed in multiple trades at prices ranging from $5.00 - 5.12. 15 This transaction was executed in multiple trades at prices ranging from $5.05 - 5.10. Date Type Price Shares 10/12/201116 Sale 10/13/201117 Sale 10/18/201118 Sale 10/20/201119 Sale 10/21/201120 Sale 10/24/201121 Sale 10/25/201122 Sale 10/26/201123 Sale 10/27/201124 Sale 10/28/201125 Sale 16 This transaction was executed in multiple trades at prices ranging from $5.07 - 5.10. 17 Due to incomplete data available to the Reporting Persons, the Reporting Persons are reporting the average price of transactions effected on this date. 18 This transaction was executed in multiple trades at prices ranging from $4.76 - 4.81. 19 This transaction was executed in multiple trades at prices ranging from $4.75 - 4.77. 20 This transaction was executed in multiple trades at prices ranging from $4.82 - 5.02. 21 This transaction was executed in multiple trades at prices ranging from $4.79 - 4.85. 22 This transaction was executed in multiple trades at prices ranging from $4.77 - 4.87. 23 This transaction was executed in multiple trades at prices ranging from $4.75 - 4.84. 24 This transaction was executed in multiple trades at prices ranging from $4.85 - 4.95. 25 This transaction was executed in multiple trades at prices ranging from $4.90 - 5.00.
